Citation Nr: 0021012	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected Post Traumatic Stress Disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to establishment of a total rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1970 to 
January 1973 and from May 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and April 1998 rating 
decisions of the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

By rating decision in May 1997, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from March 23, 1995.  The Board notes here that 
prior to the May 1997 rating decision, service connection for 
PTSD had been denied and an appeal had been initiated from 
the denial.  At any rate, in January 1998, a timely notice of 
disagreement from the evaluation assigned by the May 1997 
rating decision was received.  However, although the May 1997 
rating decision involved a full grant of the benefit sought 
(service connection for PTSD), in response to the January 
1998 notice of disagreement the RO issued a supplemental 
statement of the case on the higher evaluation issue instead 
of a statement of the case.  The Board believes this to be 
significant in that the instruction letter which accompanied 
the supplemental statement of the case included language 
which did not clearly set forth the requirement of filing a 
substantive appeal, but confusingly suggested that filing a 
substantive appeal was optional.  The April 1998 supplemental 
statement of the case therefore cannot be viewed as a proper 
statement of the case.  The RO did subsequently issue a 
proper statement of the case in January 1999, and a timely 
substantive appeal was received in March 1999.  Accordingly, 
the issue of entitlement to assignment of a higher initial 
rating for PTSD is properly in appellate status on appeal 
from the May 1997 rating decision. 

In January 1998, the veteran submitted a claim for 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
and for entitlement to a total and permanent disability 
rating for pension purposes.  By rating decision in April 
1998, the RO denied entitlement to a TDIU.  A notice of 
disagreement was received in January 1999, and a statement of 
the case was issued that same month.  A timely substantive 
appeal was received in March 1999.   The veteran's January 
1998 claim of entitlement to a total and permanent disability 
rating for nonservice-connected pension purposes is referred 
to the RO for appropriate action. 


REMAND

As noted in the introduction, the appeal on the PTSD issue 
arises from the May 1997 rating decision which granted 
service connection for PTSD with a 30 percent rating 
effective from May 23, 1995 (which date the RO determined was 
the date of claim).  During the pendency of the veteran's 
claim, the regulations pertaining to evaluation of mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996) (presently codified at 38 C.F.R. 
§§ 4.125- 4.130 (1999) (hereinafter referred to as 
"current" regulations).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the . . . judicial appeal process has been 
concluded, the version most favorable to appellant should and 
. . . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  It does not appear that the 
RO has considered both the current and former versions of the 
rating criteria.  Appropriate action in this regard is 
therefore necessary. 

Moreover, the Board notes that since 1995 the veteran has 
been hospitalized frequently for various psychiatric 
disorders including PTSD and that his Global Assessment of 
Functioning (GAF) scores have ranged from a low of 10 to a 
high of 70.  The veteran continues to receive ongoing VA 
treatment for his psychiatric disorders.  Under the 
circumstances, a VA psychiatric examination would be helpful 
to ensure an adequate record for appellate review.     

Further, as the veteran's TDIU claim may be impacted by any 
action on the issue of the proper evaluation for the service-
connected PTSD, appellate review of this issue should be 
deferred.  Moreover, additional development on the question 
of employability would be appropriate under the 
circumstances. 

Accordingly, this matter is REMANDED to the RO for completion 
of the following actions:

1.  The RO should clarify with the 
veteran whether he has been awarded 
Social Security disability benefits.  
Appropriate action to obtain copies of 
any administrative decisions and 
associated medical records should be 
undertaken, and any evidence developed as 
a result should be associated with the 
claims file. 

2.  Any VA medical records (not already 
in the claims file) documenting ongoing 
treatment for the veteran's PTSD should 
be associated with the claims file.

3.  The veteran should be afforded a 
comprehensive VA psychiatric examination 
to ascertain the nature and severity of 
his service-connected PTSD and the effect 
on his employability.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner should clearly report all 
current psychiatric diagnoses and, to the 
extent possible, differentiate the 
symptomatology attributable to the 
veteran's service-connected PTSD from 
that of any other nonservice-connected 
psychiatric disorder.  All examination 
findings should be reported to allow for 
evaluation under all applicable 
diagnostic criteria.  The examiner's 
report must provide an opinion as to the 
veteran's social and industrial 
impairment due solely to his PTSD in 
terms of the nomenclature in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, and 
supporting reasons must be provided for 
such opinion.  Further, the examiner's 
report must provide a Global Assessment 
of Functioning (GAF) score attributable 
solely to the veteran's service-connected 
PTSD and an explanation of what the score 
represents.  Finally, the examiner's 
report must provide an opinion as to the 
veteran's employability solely in 
relation to his PTSD.

4.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the requested 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, or if the 
examination report does not affirmatively 
state that the examiner reviewed the 
claims file, addressed the medical 
evidence and diagnoses supporting the 
SSA's decision that the veteran was 
totally disabled, or if any requested 
opinions are not provided in full, 
appropriate corrective action should be 
implemented before returning the case to 
the Board.

5.  After undertaking any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine whether assignment of a higher 
evaluation for PTSD is warranted under 
either the old or the new rating 
criteria.  The RO should also determine 
whether entitlement to a total rating 
based on individual unemployability is 
warranted.  The veteran and his 
representative should then be furnished a 
supplemental statement of the case as to 
any issue to which the full benefit 
sought is not granted.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
further review.

The veteran and his representative are free to submit 
additional evidence and 
argument in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




